 

 

Case 20-10343-LSS Doc 4570 Filed 05/18/21 Page 1 of 3

g- le 2o2\

| “FILED > Wu erable Fudge S oersreiy

| -BRRLMAY 18 MID: § -

—
CLERK

DR PARSAURTCY agua ks > \@ oid Male TD Loe and rove
Awued 18
area. “- wes 5 SHON HSoaive nwa
Rm wes loves rid loy em Scost Measlel
iy The 6SL. TAs nage ened op Wo
— adiwRetadt of a5 LoS, LN: we es Wet \iace }
- nad eped ov MA WW low Ywwes Wer Wen
Cese WwW mY Mind & Cop hr»veds ro \nagtes
deg after Ray mrajAl efter Vor A
~—Coplipy 2 Nios relwe ww BATA a fF TWAT 3 SaY\
Yay Weare5 of Same Orval mam an
SOW a Five KK \y eek Ts The, Fst Fr onl af WY
Mi. TMs 1s) pet SXAWANPH\ whan 3. |
Sax TL } svt aw ey Hm whole Bey hes soem
HAV by WOK ate WwW Same wat aA
~reninded of Mla Evil WO Ns PM opsve>&l
Clvars ed and alreced me Lee Stole. ae
ipnecenGe. Tor Ais Mamani of PlesSore

}

  

me sianed US uss Drvg5 avd oLecheol
FT WD VRE eat eye Wr LL 4RS oid { |
Sed onl T was Yoys. TT pow bLelrevs
AL was seit Medi coti is TSUesy To) AT en
est Whe Vay Wemoties Frew Wa Sermo
assots. Tha Slvcne toe Felt Fel So
_\arsy Cannot be Gort Wha Words

 
 

 

Case 20-10343-LSS Doc 4570 Filed 05/18/21 Page 2 of 3

__ oFien os mY QyFous ty aiQ ps
Con\ \Aeake Lot Sof K QWweosdker Whal
Me Lee oN \Aave beep “Cass UNTofl -
aviv e&L= CMAs sy VrAck psi ever LAaggerne’& To
Ae, oot Qoenet, Please don oles BSA
Ts be aK OF To hee Sowserv Ysa sore
Qa Sho Ey pancrva\ Sle® on Thea vworisl
TS lie = =—S ats The Loo dy OF) US WG
are Wich ws. Tee Lo ehyeum (Ss od \Ass Ss) Oo,
Tans YEO Sensivive Cose Wo Wit Aa
LAsrdt wp there Yocee lob cok The —
R\ace —Anst Seems WQo Metra iem ov dersiand
inert For Cakers ruined OG ® Whol &
er eFarron Tne Ves roined iW Tas wo
Plesse Mate ao apd Mer olvo EO
Cover oF US YIEKMS TWeaay ar es le
Event were When Tae La ok Wee oN
Dee “Wrst Wered Wher MQ woes Sort &
Lo Ton x For Thay Jerse SG Woersyien
Mode OH 2 ood EX SYfoule of Tham | Meni.
“ee F of o(Lavetsay re lo Shncre_. ;

 

 
 

Fsss

“ai &

19801 R2a04Mi11229- “2
U, x

\ 0 fs 5 \ ice (Ay RAE S \yerste, Ss

 

 

BS ¥ Ban roPet \ OU C ays ee

bz \ Maree SVreet

pi eSS4 UT ls pees abba sdindp Hp sdg yoy) all
W UK pat od DE Wisok

ee ee ae

Case 20-10343-LSS Doc 4570. Filed 05/18/21 Page 3of3
